METHOD FOR PRODUCING ELECTRODE FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 12-18 and 20-24 are pending, wherein claims 12-14 are amended. Claims 12-18 and 20-24 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 103
Claims 12-13, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 20050271797 A1, hereafter Na) in view of Kwak et al. (US 20160301069 A1, hereafter Kwak) and Watanabe et al. (US 20100075222 A1, hereafter Watanabe).
Regarding claim 12, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery (See at least Abstract) including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),
the method comprising:
preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry by removing the second solvent from the dispersion using a stirrer (One skilled in the art would readily appreciate that the term “stirring” recited in [0015] necessarily implies the presence of a stirrer; one skilled in the art would also know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Na discloses drying the electrode active material slurry and then compressing the resulting dried electrode structure (Fig. 1), but is silent to the claimed “pressing the coating film while the coating film has not been dried”. However, both pressing an electrode slurry on a collector and then drying, and drying an electrode slurry and then pressing, are well known processes in the art for preparing an electrode structure for a battery. For example, Kwak discloses coating and pressing a slurry of an electrode material on a metallic current collector and then drying ([0125]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the process taught by Kwak as an alternative to the process of Na to press the coating film of Na while the coating film has not been dried.
Na in view of Kwak teaches the first solvent (i.e., EC) is a solvent constituting an electrolyte solution ([0038]-[0039], Na) for use in the non-aqueous electrolyte secondary battery (at least Abstract, Na).
Na in view of Kwak does not teach the dispersion includes a lithium salt as an electrolyte, as claimed. However, it is well known in the art that an electrolyte salt can be added in an electrode composition. For instance, in the same field of endeavor, Watanabe discloses that a lithium salt can be added into an electrode active material composition in order to facilitate uniform diffusion of the lithium salt of the electrolyte of the secondary battery throughout the electrode active material (See, e.g., [0064]). Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the instant invention, to have added a lithium salt into the dispersion of Na, as taught by Watanabe, for the benefit of facilitating uniform diffusion of the lithium salt of the electrolyte of the secondary throughout the electrode active material.
Regarding claim 13, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery (See at least Abstract) including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),
the method comprising:
preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry including the first solvent ([0031]: “solid EC remain”) by removing the second solvent from the dispersion using a stirring means ([0015], line 11; one skilled in the art would know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Na discloses drying the electrode active material slurry and then compressing the resulting dried electrode structure (Fig. 1), but is silent to the claimed “pressing the coating film while the coating film has not been dried”. However, both pressing an electrode slurry on a collector and then drying, and drying an electrode slurry and then pressing, are well known processes in the art for preparing an electrode structure for a battery. For example, Kwak discloses coating and pressing a slurry of an electrode material on a metallic current collector and then drying ([0125]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the process taught by Kwak as an alternative to the process of Na to press the coating film of Na while the coating film has not been dried.
Na as modified teaches the first solvent (i.e., EC) is a solvent constituting an electrolyte solution ([0038]-[0039], Na) for use in the non-aqueous electrolyte secondary battery (at least Abstract, Na).
Na as modified does not teach the dispersion includes a lithium salt as an electrolyte, as claimed. However, it is well known in the art that an electrolyte salt can be added in an electrode composition. For instance, in the same field of endeavor, Watanabe discloses a lithium salt can be added into an electrode active material composition in order to facilitate uniform diffusion of the lithium salt of the electrolyte of the secondary battery throughout the electrode active material (See, e.g., [0064]). Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the instant invention, to have added a lithium salt into the dispersion of Na as modified, as taught by Watanabe, for the benefit of facilitating uniform diffusion of the lithium salt of the electrolyte of the secondary throughout the electrode active material.
Regarding claim 16, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, the method comprising preparing the dispersion by mixing a solution formed by dissolving the PVDF in the second solvent (See, in Na, [0015]: step (b)), the electrode active material (([0015]: step (b)), and the first solvent ([0015]: step (c)).
Regarding claim 17, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, wherein a thickness of the electrode active material layer is 300 µm (See, in Na, “300 µm” in Figs. 3 and 4), anticipating the instantly claimed range of 150 to 1500 µm.
Regarding claim 23, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, and Na further teaches the method does not comprise a step of crystallizing PVDF included in the coating film.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Kwak, Ushiroda et al. (US 20150228965 A1, hereafter Ushiroda) and Watanabe.
Regarding claim 14, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),
the method comprising:
preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry by removing the second solvent from the dispersion using a stirring means ([0015], line 11; one skilled in the art would know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Na discloses drying the electrode active material slurry and then compressing the resulting dried electrode structure (Fig. 1), but is silent to the claimed “pressing the coating film while the coating film has not been dried”. However, both pressing an electrode slurry on a collector and then drying, and drying an electrode slurry and then pressing, are well known processes in the art for preparing an electrode structure for a battery. For example, Kwak discloses coating and pressing a slurry of an electrode material on a metallic current collector and then drying ([0125]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the process taught by Kwak as an alternative to the process of Na to press the coating film of Na while the coating film has not been dried.
Na as modified teaches a heating treatment at a temperature in the range of about 120 [Symbol font/0xB0]C to about 140 [Symbol font/0xB0]C to dry the electrode active material slurry to produce the electrode ([0017], Na). However, it is known in the art that the drying of an electrode active material slurry can be performed by many approaches. For instance, Ushiroda discloses that natural drying, hot air (i.e., heating treatment), etc. are functional equivalents and can be used to dry an electrode active material slurry ([0082]). It would have been obvious to one of ordinary skill in the art to have used a natural drying method, as an alternative to the heating treatment of Na as modified, to dry the electrode active material slurry of Na, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06). As such, the instantly claimed limitation “the method not comprising a step of heating the coating film” has been met.
Na as modified teaches the first solvent (i.e., EC) is a solvent constituting an electrolyte solution ([0038]-[0039], Na) for use in the non-aqueous electrolyte secondary battery (at least Abstract, Na).
Na as modified does not teach the dispersion includes a lithium salt as an electrolyte, as claimed. However, it is well known in the art that an electrolyte salt can be added in an electrode composition. For instance, in the same field of endeavor, Watanabe discloses a lithium salt can be added into an electrode active material composition in order to facilitate uniform diffusion of the lithium salt of the electrolyte of the secondary battery throughout the electrode active material (See, e.g., [0064). Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the instant invention, to have added a lithium salt into the dispersion of Na as modified, as taught by Watanabe, for the benefit of facilitating uniform diffusion of the lithium salt of the electrolyte of the secondary throughout the electrode active material.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Kwak and Watanabe, as applied to claim 12 above, and further in view of Ushiroda.
Regarding claim 15, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12.
Na as modified further teaches a heating treatment at a temperature in the range of about 120 [Symbol font/0xB0]C to about 140 [Symbol font/0xB0]C to dry the electrode active material slurry to produce the electrode ([0017], Na). However, it is known in the art that the drying of an electrode active material slurry can be performed by many approaches. For instance, Ushiroda discloses that natural drying, hot air (i.e., heating treatment), etc. are functional equivalents and can be used to dry an electrode active material slurry ([0082]). It would have been obvious to one of ordinary skill in the art to have used a natural drying method, as an alternative to the heating treatment of Na as modified, to dry the electrode active material slurry of Na as modified, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06). As such, the instantly claimed limitation “the method not comprising a step of heating the coating film” has been met.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Na as modified, as applied to claim 12 above, and further in view of Miki et al. (US 20160141613 A1, hereafter Miki).
Regarding claim 18, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, wherein the dispersion includes a Super-P (carbon black) (See, in Na, [0035], [0042]) as a conductive aid.
Na as modified is silent to a conductive fiber as claimed. However, in the same field of endeavor, Miki discloses that carbon black and carbon fiber are functional equivalents as a conductive aid in an electrode material layer ([0143]). It would have been obvious to one of ordinary skill in the art to have used carbon fiber as an alternative to carbon black of the modified Na as the conductive aid, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Na as modified, as applied to claim 12 above, and further in view of Kuzuo et al. (JP3758297B2, hereafter Kuzuo).
Regarding claim 20, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to the second solvent being dimethyl carbonate (DMC) as claimed. However, in the same field of endeavor, Kuzuo disclose that acetone and dimethyl carbonate are functional equivalents as a solvent to disperse PVDF (Abstract). It would have been obvious to one of ordinary skill in the art to have used DMC as an alternative to the second solvent of Na as modified, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Na as modified, as applied to claim 12 above, and further in view of Kim et al. (US 20140193714 A1, hereafter Kim).
Regarding claim 21, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to a mixed solvent as claimed.
In the same field of endeavor, Kim discloses that EC and a mixed solvent composed of, for example, EC and PC are functional equivalents for the binder PVDF ([0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a mixed solvent composed of EC and PC, as an alternative to EC of the modified Na, as taught by Kim, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Na as modified, as applied to claim 12 above, and further in view of Nakazato et al. (EP 1067612 A1, hereafter Nakazato).
Regarding claim 22, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to PVDF being in a non-crystallized state.
In the same field of endeavor, Nakazato discloses a crystalline PVDF as a binder would causes cracks in the electrode by bending test and thereby raising a problem in flexibility ([0067], [0007] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a non-crystallized PVDF as a binder, as suggested by Nakazato, in order to suppress cracks generation in the electrode.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Na as modified, as applied to claim 12 above, and further in view of Taguchi et al. (US 20160133910 A1, hereafter Taguchi).
Regarding claim 24, Na as modified teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, whrein the battery includes a power generating element including the electrode (e.g., “laminated structure”, [0037], Na), but is silent to a liquid volume coefficient as instantly claimed.
In the same field of endeavor, Taguchi discloses a liquid volume coefficient of 1.1 to 1.6 for the secondary battery in order to prevent quick corrosion of the terminal of the battery ([0039], [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a liquid volume coefficient of 1.1 to 1.6 in the battery of the modified Na, as taught by Taguchi, in order to prevent quick corrosion of the terminal of the battery ([0039], [0036], Taguchi).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed by introducing a new prior art, the Kwak reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727